RE: METROPOLITAN AREA PLANNING DISTRICTS
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF APRIL 7, 1988, REQUESTING AN OFFICIAL OPINION ON SEVERAL QUESTIONS REGARDING METROPOLITAN AREA PLANNING DISTRICTS IN THE STATE. HE HAS AUTHORIZED ME TO PERSONALLY RESPOND TO YOU ON HIS BEHALF THROUGH THIS INFORMAL LETTER. PLEASE BE ADVISED, IN THIS REGARD, THAT THIS LETTER IS NOT A FORMAL, BINDING OPINION OF THE ATTORNEY GENERAL. THE ANSWERS TO MOST OF YOUR QUESTIONS ARE LARGELY DEPENDENT UPON THE SPECIFIC FACTUAL CIRCUMSTANCES THAT MIGHT BE PRESENT IN ANY GIVEN CASE. THE LEGISLATURE HAS ONLY AUTHORIZED THIS OFFICE TO RENDER FORMAL OPINIONS IN AREAS WHERE THE TAKING INTO ACCOUNT OF SPECIFIC FACTS IS NOT NECESSARY TO RESOLVE A LEGAL ISSUE. HOWEVER, THE FOLLOWING INFORMATION IS PROVIDED FOR YOUR INFORMATION, IN HOPES THAT IT MAY ASSIST YOU IN PART.
YOU FIRST INQUIRE AS TO THE FUNCTION OF A METROPOLITAN AREA PLANNING COMMISSION. THE TERMS OF 19 O.S. 866.1 (1987) STATE THAT THESE COMMISSIONS ARE AUTHORIZED "FOR THE PURPOSE OF COOPERATING WITH THE STATE OF OKLAHOMA IN CONSERVING THE NATURAL RESOURCES OF THE STATE, AND IN PROMOTING THE HEALTH, SAFETY, PEACE, MORALS AND GENERAL WELFARE OF THE PEOPLE OF THE STATE . . .". THIS SAME SECTION GOES ON TO PROVIDE:
  "THE EXECUTION OF ITS PURPOSES, SUCH METROPOLITAN AREA PLANNING COMMISSION SHALL FUNCTION AS AN ADVISORY CONSULTATIVE AND COORDINATING AGENCY, ESTABLISHED TO HARMONIZE ITS PLANNING ACTIVITIES WITH THE PLANNING ACTIVITIES OF DEPARTMENTS, AGENCIES AND INSTRUMENTALITIES OF FEDERAL, STATE AND LOCAL GOVERNMENT; AND TO STIMULATE PUBLIC INTEREST AND PARTICIPATION IN THE DEVELOPMENT OF THE AREA."
(EMPHASIS ADDED)
THE FUNCTIONS OF THESE COMMISSIONS, THEN, ARE RATHER LOOSELY DESCRIBED AS ABOVE, WITH ADDED DETAIL PROVIDED IN PART IN OTHER PORTIONS OF THE LAW.
THESE COMMISSIONS ARE INITIALLY FORMED ONLY UPON THE AFFIRMATIVE ACTION OF THE GOVERNING BOARDS OF BOTH A COUNTY ELIGIBLE TO PARTICIPATE IN THIS PROGRAM AND ONE OR MORE MUNICIPALITIES IN THE COUNTY. 19 O.S. 866.5. ONE CRUCIALLY IMPORTANT TERM INCLUDED IN 19 O.S. 866.5, IN THIS REGARD, IS THE LAST PHRASE OF THE STATUTE THAT PROVIDES THAT THESE COMMISSIONS MAY BE FORMED AS FOLLOWS, IN PART:
"(A) BY RESOLUTION OF THE BOARD OF COUNTY COMMISSIONER, ENTERED IN THE COMMISSIONERS `JOURNAL OF PROCEEDINGS, SETTING FORTH ITS INTENTION TO AVAIL ITSELF OF THE PROVISIONS OF THIS ACT AND TO ENTER INTO AN AGREEMENT WITH THE MUNICIPALITY FOR THE ORGANIZATION OF THE — METROPOLITAN AREA PLANNING COMMISSION HEREIN PROVIDED FOR AND UPON SUCH TERMS AND CONDITIONS AS MAY BE AGREED UPON."
(EMPHASIS ADDED)
BY VIRTUE OF THIS PROVISION, THE LEGISLATURE OBVIOUSLY INTENDED TO GIVE THESE PUBLIC ENTITIES GREAT DISCRETION AND LEEWAY IN FORMING THE DETAILS OF THE COMMISSION, AND ITS SPECIFIC FUNCTIONS. AND, ALSO BY VIRTUE OF THIS PROVISION, IT IS VIRTUALLY IMPOSSIBLE TO PROVIDE ANY GUIDANCE THAT WOULD BE OF A DETERMINATIVE NATURE IN REVIEWING A PARTICULAR SITUATION, BECAUSE THAT SITUATION COULD BE GREATLY AFFECTED BY THE TERMS OF THE AGREEMENT CONTEMPLATED UNDER THE LAW. INDEED, EVEN IN THE ABSENCE OF A DOCUMENT CONTAINING SUBSTANTIVE LANGUAGE, BUT MERELY REFERRING TO THE STATUTES, NO DETERMINATIVE REVIEW IS POSSIBLE BECAUSE OF THE POSSIBLE IMPLICATIONS THE INTENT OF THE PARTIES HAVE HARBORED IN CREATING THE COMMISSION AND, POSSIBLY, EVEN THE MANNER IN WHICH IT HAS BEEN OPERATED THROUGH ITS EXISTENCE.
IT APPEARS THAT THE STATUTES ARE BROAD ENOUGH TO ENVISION MANY DIFFERENT MODES OF OPERATION AND ADMINISTRATION. FOR EXAMPLE, IN YOUR SECOND QUESTION, YOU INQUIRE AS TO WHOM BELONGS THE ULTIMATE AUTHORITY TO HIRE AND FIRE EMPLOYEES OF THE COMMISSION. TECHNICALLY, THE COMMISSION IS A SEPARATE GOVERNING BODY WITH NUMEROUS POWERS OF ITS OWN. SECTION 866.8 PROVIDES GENERALLY THAT IT MAY APPOINT EMPLOYEES AS IT MAY DEEM NECESSARY TO CONDUCT ITS BUSINESS. YET THE TERMS OF THE ORIGINAL ORGANIZING AGREEMENT AND/OR COURSE OF CONDUCT THROUGH THE YEARS COULD GREATLY IMPACT UPON THIS QUESTION.
IN SHORT, WHILE THIS OFFICE SINCERELY WISHES THAT IT COULD ISSUE A FORMAL OPINION TO TRY TO CLARIFY THE QUESTIONS THAT YOU HAVE ASKED, THE BREADTH OF THE STATUTES THAT GOVERN THESE COMMISSIONS MAKES ANY GENERAL REVIEW, AT LEAST AS TO THE ISSUES THAT YOU RAISE, IMPOSSIBLE. TO ANSWER YOUR QUESTIONS ADEQUATELY WOULD TAKE A FACTUAL DETERMINATION ON OUR PART, A DETERMINATION THAT WE CANNOT MAKE UNDER EXISTING LAW.
(MICHAEL SCOTT FERN)